DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-38 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a therapeutic preparation comprising an anti-PCSK9 antibody (AP- antibody) in solid form, the preparation shaped as a solid tissue penetrating member configured to penetrate and be inserted into an intestinal wall after oral ingestion by the application of force on the tissue penetrating member, wherein after insertion, the tissue penetrating member is retained within the intestinal wall or surrounding tissue and releases the AP-antibody into a blood stream from the intestinal wall.
The specification teaches that “anti-PCSK9 antibodies” may correspond to a full-length antibody or an antigen-binding portion thereof and also comprises monoclonal antibodies which are human or humanized antibodies using methods known in the art. The specification teaches that the term "antibody" refers to any immunoglobulin molecule comprised of four polypeptide chains, two heavy chains and two light chains, or any functional fragment, mutant, variant, or derivation thereof, which retains the essential epitope binding features of an Ig molecule. The specification teaches that an "anti-PCSK9 antibody”, “AP-antibody portion” or “AP-antibody fragment” and/or “AP-antibody variant” includes any protein or peptide containing molecule that comprises at least a portion of an immunoglobulin molecule, including, but not limited to at least one CDR of a heavy or light chain or a ligand binding portion thereof, a heavy chain or light chain variable region, a heavy chain or light chain constant region, a framework region, or any portion thereof, or at least one portion of a PCSK9 receptor or binding protein, which can be incorporated into an antibody of the present invention. Furthermore, the claims state that the AP-antibody is selected from a group consisting of adnectins, mimetic peptides, small molecule inhibitors, antisense oligonucleotides, and RNA interference (RNA-i) compounds. Given the broadest reasonable interpretation, the term “AP antibody” encompasses antibodies, as well as adnectins, mimetic peptides, small molecule inhibitors, antisense oligonucleotides, and RNA interference (RNA-i) compounds.
Although the specification teaches that the term “AP-antibody” includes the well-known anti-PSCK9 antibodies alirocumab, evolocumab and bococizumab, the claims are not limited to these antibodies, and are inclusive of any biological molecule that is an antibody, adnectin, mimetic peptide, small molecule inhibitor, antisense oligonucleotide, or RNA interference (RNA-i) compound and has the claimed function(s). This indicates that there are hundreds, if not thousands, of possible molecules encompassed by the claims. Thus, the claims encompass an indeterminate number of agents that neutralize PCSK9 and achieves a Cmax in a shorter time period than a period of time to achieve a Cmax for an extravascularly injected dose of AP-antibody, achieves a tmax that is less than about 50% of a tmax for the extravascularly injected dose of AP-antibody, achieves a tmax that is about 30% of the tmax for the extravascularly injected does of AP-antibody, achieves a tmax that is about 10% of the tmax for the extravascularly injection dose of AP-antibody, and achieves a Cmax that is at least bout 100 greater than the Cmax achieved when the preparation is delivered orally without insertion into the intestinal wall, which are physically and chemically different.  However, the specification provides limited guidance on the structure required for maintaining the claimed function(s). Therefore, the specification does not provide adequate written description to identify the broad and variable genus of substances because, inter alia, the specification does not disclose a correlation between the necessary structure of the substance and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed substance may generically describe the molecules function, it does not describe the substance itself. A definition by function does not suffice to define the genus because it is only an indication of what the substance does, rather than what it is; therefore, it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of substances is highly variable (i.e. each substance would necessarily have a unique structure; see MPEP 2434), the generic description of the substance is insufficient to describe the genus. 
A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not sufficient identifying characteristics for written description purposes, even when accompanied by a method of obtaining the agent. The specification does not adequately describe the correlation between the chemical structure and function of the genus, such as structural domains or motifs that are essential and distinguish members of the genus from those excluded. Thus, the genus of agents have no correlation between their structure and function.
Furthermore, Applicants have not shown possession of a representative number of species of AP-antibodies that have the claimed function. While the specification clearly sets forth a correlation between the well-known anti-PSCK9 antibodies alirocumab, evolocumab and bococizumab, and the functions of neutralizing PSCK9 and decreasing the time period than a time period to achieve the Cmax for an extravascularly injected dose of the AP-antibody, achieving a tmax that is less than about 50% of a tmax for the extravascularly injected dose of AP-antibody, achieving a tmax that is about 30% of the tmax for the extravascularly injected does of AP-antibody, achieving a tmax that is about 10% of the tmax for the extravascularly injection dose of AP-antibody, and achieving a Cmax that is at least bout 100 greater than the Cmax achieved when the preparation is delivered orally without insertion into the intestinal wall, this correlation does not appear to be clearly present in the breadth of the instant claims. Therefore, only three species have been described and this is not considered to be representative of the breadth of the genus. As noted above, the term “AP antibody” encompasses many genera of biological molecules, well beyond the three anti-PSCK9 antibodies exemplified in the specification. The disclosure of only three species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genu[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.") (MPEP 2163). Given the vast number of agents that are encompassed by the claims, the disclosure of a few species is not sufficiently representative of the broad genus of substances encompassed by the claims. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350. “[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function,” “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.” Id.
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity. 
Regarding PCSK9 antibodies, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent "attempts] to preempt the future before it has arrived." Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171). Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies. In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
The state of the art regarding anti-PCSK9 antibodies is discussed by Bandyopadhyay et al. (Journal of Lipids, 2018; Article ID 3179201:1-13). Bandyopadhyay et al. teach that alirocumab, evolocumab and bococizumab are monoclonal antibodies that bind PCSK9 and lower LDL-C. It should be noted that while bococizumab lowers LDL-C, clinical trial results showed attenuation of the effect of bococizumab in 15-20% of patients due to the formation of antibody against its murine component (See page 6 and table 3). Bandyopadhyay et al. teach that patient’s administered bococizumab induced a strong immune response against it, which mitigated the LDL-C lowering effect. Thus, this reference highlights that it is not readily predictable that all species of anti-PCSK9 antibodies will have the same functions as required by the claims. 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008; 15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may function as an inhibitor of a cytokine or cytokine receptor, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al. teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), developing selective JAK inhibitors is difficult. Even when guided by structure, JAK structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease. 
Regarding nucleic acid-based agents, the efficacy of any possible RNA interference therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target. As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75-86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83). The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al. (Leukemia and Lymphoma, 1997; 24(3-4): 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three-dimensional RNA structures (see page 269), while DNA- targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. Given the teachings of Aagaard et al. and Warzocha et al., the claimed RNA and DNA therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA based therapeutic, such as RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease.
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of molecules that may not have the biological function that is recited in the instant claims. It should be noted that the claimed invention encompasses a vast genus of molecules that must neutralize PCSK9 and achieve a Cmax in a shorter time period than a period of time to achieve a Cmax for an extravascularly injected dose of AP-antibody, achieve a tmax that is less than about 50% of a tmax for the extravascularly injected dose of AP-antibody, achieve a tmax that is about 30% of the tmax for the extravascularly injected does of AP-antibody, achieve a tmax that is about 10% of the tmax for the extravascularly injection dose of AP-antibody, and achieve a Cmax that is at least bout 100 greater than the Cmax achieved when the preparation is delivered orally without insertion into the intestinal wall. The specification provides support for the well-known anti-PSCK9 antibodies alirocumab, evolocumab and bococizumab. However, the specification nor the art describe any additional agent encompassed by the claims, by way of complete or partial structure, that improves a quality of an egg, fertilized egg, and/or embryo. Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of agents. Although the prior art outlines art-recognized procedures for producing and screening for various biological molecules, this is not sufficient to impart possession of the genera of agents to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately be able to distinguish them from the agents of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of molecules that neutralize PCSK9 as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “wherein the AP-antibody is selected from a group consisting of adnectins, mimietic peptides, small molecule inhibitors, antisense oligonucleotide, and RNA interference (RNA-i) compounds”. This limitation is indefinite because the term AP-antibody is used to describe the list of potential PSCK9 inhibitors; however, antibody is a distinct molecule that is different from the molecules listed. For instance, an antibody is not an adnectins, mimietic peptides, small molecule inhibitors, antisense oligonucleotide, or RNA interference (RNA-i) compounds.
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Additionally, any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The specification teaches that the term "antibody", refers to any immunoglobulin (Ig) molecule comprised of four polypeptide chains, two heavy (H) chains and two light (L) chains, or any functional fragment, mutant, variant, or derivation thereof, which retains the essential epitope binding features of an Ig molecule. This definition of “antibody” is consonant with the standard and customary definition of the term in the art.
 However, the use of the term “AP-antibody” in claim 32 is not used in accordance with the definition of the term “antibody” provided in the specification because claim 32 uses the term “AP-antibody” to refer to adnectins, mimietic peptides, small molecule inhibitors, antisense oligonucleotide, and RNA interference (RNA-i) compounds, each of which is structurally distinct from an antibody. It is suggested that Applicant amend claim to clarify the term “AP-antibody” so that its use in consonant with the definition provided in the specification. Alternatively, Applicant can cancel the claim.
Claims 9, 12, 21,22, 61-63, 65-68, and 124 depend from claim 5 and do not remedy the deficiencies of the claim, and thus, are included in the rejection. Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19, 21-32, and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pordy et al. (US Patent Application Publication 2015/0231236 A1, published August 20, 2015) in view of Imran (US Patent Application Publication 20110160699 A1, published June 30, 2011).
The claims are drawn to a therapeutic preparation comprising an anti-PCSK9 antibody (AP- antibody) in solid form, the preparation shaped as a solid tissue penetrating member configured to penetrate and be inserted into an intestinal wall after oral ingestion by the application of force on the tissue penetrating member, wherein after insertion, the tissue penetrating member is retained within the intestinal wall or surrounding tissue and releases the AP-antibody into a blood stream from the intestinal wall.
Pordy et al. teach an anti-PCSK9 antibody useful for lowering LDL-C levels in a patient with hypercholesterolemia (See paragraph 0026-0028). Pordy et al. teach that the antibody is mAb316P, which is also referred to as alirocumab (See paragraph 0065). Pordy et al. teach that antibodies that can be used in the method include alirocumab, evolocumab, bococizumab, or antigen-binding portions thereof (See paragraph 0055).Prody et al. teach that the phamceutical composition comprising the PCSK9 antibody are formulated with excipients, such as polyethylene glycol (See paragraph  0067).  Pordy et al. teach that the pharmaceutical compositions for oral or parenteral use are described into dosage forms, such as capsules (See paragraph 0073). 
Pordy et al. do not teach does not teach that the anti-PCSK9 is in a solid form, the preparation shaped as a tissue penetrating member configured to penetrate and be inserted into an intestinal wall after oral ingestion by the application of force on the tissue penetrating member, wherein after insertion, the tissue penetrating member is retained within the intestinal wall or surrounding tissue and releases the AP-antibody into a blood stream from the intestinal wall. 
Imran teaches an ingestible device suitable for swallowing into a lumen of a GI tract of a patient, the lumen having a lumen wall, the device comprising: a capsule sized to pass through the intestinal tract; a therapeutic preparation disposable in the capsule, the preparation comprising at least one therapeutic agent, wherein the therapeutic agent preparation would chemically degrade or impose a deleterious effect on the patient if released within the lumen of the gastrointestinal tract; and an actuator coupled to the therapeutic agent preparation and having a first configuration and a second configuration, the preparation being retained within the capsule when the actuator is in the first configuration, wherein the preparation is advanced from the capsule and into the lumen wall by movement of the actuator from the first configuration to the second configuration such that the deleterious effect or chemical degradation of the therapeutic agent in the lumen is inhibited (See claim 1).  Imran teaches that the therapeutic dosage is included in the capsule and the therapeutic agent is disposed in a tissue penetrating member (See claims 5-6). Imran teaches that the tissue penetrating member comprises a needle (See claim 8). Imran teaches that the drug is an antibody (See claim 26). Imran teaches that the capsule can be fabricated from various non-toxic materials including various biodegradable polymers. Imran teach that the capsule can also have an enteric other coating for protecting the capsule from stomach acids while allowing for biodegradation in the small intestine so as to allow the device to deliver drugs and other therapeutic agents into the wall of the small intestine responsive to pH or other conditions in the small intestine (See paragraph 0043). Imran teaches that the drug delivery device provides a means for facilitating that a regimen of two or more drugs is delivered and absorbed into the small intestine and thus, the blood stream at about the same time (See paragraph 0021). Imran teach that the teaching penetrating member is fabricated from the drug itself (See paragraph 0006). Imran teaches that the preparation is configured to be coupled to an actuator which has a first configuration in which the preparation is advanced out of the capsule and into the wall of the small intestine (See paragraph 0037-0038). Imran teaches that the actuating mechanism can comprise an electro-mechanical device/mechanism and this element can be configured to go into the deployed state upon the application of a voltage and then return to the non-deployed state upon the removal of the voltage. Imran teach that this allowed for a reciprocating motion of the actuating mechanism so as to both advance the tissue penetrating member and then withdrawn it (See paragraph 0060-0064).  Imran teaches that in other embodiments the pH sensor can be a mechanically based (See paragraph 0064). Imran teaches that the amount of thermally degraded drug or other therapeutic agent within the tissue penetrating member is desirably  less than about 10% by weight (See paragraph 0151). Imran teaches that the delivery device can be used to provide treatment for a variety of medical conditions, including elevated cholesterol (See paragraph 0174).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the anti-PCSK9 antibody of Pordy et al. by formulating the anti-PCSK9 as a solid dosage form shaped as a tissue penetrating member for use in the drug delivery device of Imran because Imran teaches that the drug delivery device allows for more efficient delivery of therapeutic drugs and allows for lower doses of the drug than would be required for conventional oral delivery methods. One of ordinary skill in the art would be motivated to formulate anti-PCSK9 antibody in a delivery device because doing so would result in more efficient delivery of the antibody, at a lower dose and with fewer side effects. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 
Regarding claims 6-9, 25-29, 31, and 36, the limitations recited in the claims are interpreted as results that would necessarily flow from formulating the anti-PCSK9 in a solid form in the drug delivery device according to Imran. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            


/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646